Citation Nr: 1325825	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


REMAND

The Veteran seeks service connection for residuals of prostate cancer, which he argues is due to in-service exposure to herbicides (Agent Orange) and/or in-service exposure to jet exhaust.

It is noted that Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2012).  

Additionally, service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.

In statements submitted in support of his claim, the Veteran asserted that he was exposed to Agent Orange during his two tours aboard the USS Intrepid.  He denied ever setting foot on the coast of Vietnam.  Instead, the Veteran claims that his ship got "very close" to Vietnam's shore at night and that he was exposed to Agent Orange from drinking and eating food cooked using desalinated water that came from this area.  He also claims that he was exposed to Agent Orange as a result of working on aircraft that flew in Vietnam's airspace.

The claims file does not show that any attempts have been made to determine whether the USS Intrepid entered the inland waterways of Vietnam during the Veteran's service aboard this vessel.  The Veteran's service personnel records have been obtained, but do not provide any information in this regard.  Verification of the Veteran's service in the inland waterways of Vietnam would entitle him to service connection for his prostate cancer on a presumptive basis, as he has been diagnosed with a disease recognized by VA as attributable to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, while the RO has added to the record a May 2009 statement by the service department indicating that it can provide no evidence to support a shipboard veteran's claim that he was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam, it has not specifically requested the service department to attempt to verify the Veteran's alleged exposure to herbicides.  Therefore, further development is required.

The Veteran also claims to have been exposed to contaminated materials while serving on the USS Intrepid during his service as an aircraft mechanic.  His DD 214 reflects his service as an aviation machinist's mate.  The Veteran argues that he was exposed to the materials while working on aircrafts that flew through Vietnam air space.  The Veteran also attributes his prostate cancer to exposure to an excessive amount of exhaust from aircrafts and ships during this service.  

The Veteran's competent lay statements regarding exposure to contaminants from aircraft and ship exhaust must be given consideration in determining whether service connection is warranted for prostate cancer.  38 U.S.C.A. § 1154(a) (West 2002); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As the Veteran has not yet been afforded a VA examination with respect to his claim, and in the event that his presence in the inland waterways of Vietnam or his exposure to Agent Orange is not confirmed, he must be afforded a VA examination to determine whether his prostate cancer is related to his naval service, to include exposure to aircraft and plane exhaust.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

As for the remaining claim, the Veteran claims that his erectile dysfunction disorder is related to the claimed prostate cancer disorder.  Thus, consideration of the erectile dysfunction claim must be deferred pending resolution of the prostate cancer claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The RO/Appeals Management Center (AMC) should verify the dates of the Veteran's service aboard the USS Intrepid.  Thereafter, the RO/AMC must undertake efforts to determine whether the USS Intrepid entered the inland waterways of the Republic of Vietnam and, if so, whether this coincided with the Veteran's dates of service.  It should also undertake appropriate development to determine whether the Veteran was exposed to Agent Orange from drinking and eating food cooked using desalinated water while serving on the USS Intrepid and as a result of working on aircraft that flew in Vietnam's airspace.  The RO or the AMC should contact the JSRRC, the Department of the Navy, or other appropriate sources to obtain official service documents, copies of the ship's histories, deck logs, or other relevant sources of information.  Efforts to obtain these records must be associated with the record, and if the records are not available, a formal finding of unavailability should be prepared and associated with the record.

3.  If the Veteran's presence in the inland waterways of Vietnam or his exposure to herbicides is not confirmed, the RO/AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his prostate cancer.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the prostate cancer is etiologically related to the Veteran's service, to include any exposure to exhaust or fumes associated with his service as an aviation machinist's mate.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his naval service and assume such statements are credible for purposes of the examination.

If the examiner is unable to provide any requested opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

